ORDER
The Disciplinary Review Board having filed with the Court its decision in DRB 15-401, concluding that as a matter of final discipline pursuant to Rule l:20-13(c), MERRILL N. RUBIN of *230NYACK, NEW YORK, who was admitted to the bar of this State in 1983, should be suspended from the practice of law for a period of two years based on respondent’s guilty plea in New York Superior Court to one count of tax evasion, in violation of the Criminal Tax Fraud Act, N.Y. Tax Law, § 1804, conduct that in New Jersey violates RPC 8.4(b)(commission of a criminal act that reflects adversely on the lawyer’s honesty, trustworthiness, or fitness as a lawyer), and RPC 8.4(c)(conduct involving dishonesty, fraud, deceit or misrepresentation), and good cause appearing;
It is ORDERED that MERRIL N. RUBIN is suspended from the practice of law for a period of two years, effective immediately, and until the further Order of the Court; and it is further
ORDERED that respondent comply with Rule 1:20-20 dealing with suspended attorneys; and it is further
ORDERED that pursuant to Rule l:20-20(c), respondent’s failure to comply with the Affidavit of Compliance requirement of Rule l:20-20(b)(15) may (1) preclude the Disciplinary Review Board from considering respondent’s petition for reinstatement for a period of up to six months from the date respondent files proof of compliance; (2) be found to constitute a violation of RPC 8.1(b) and RPC 8.4(c); and (3) provide a basis for an action for contempt pursuant to Rule 1:10-2; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs and actual expenses incurred in the prosecution of this matter, as provided in Rule 1:20-17.